    Case: 3:20-cv-50361 Document #: 18 Filed: 12/23/20 Page 1 of 1 PageID #:129




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF ILLINOIS
                           WESTERN DIVISION

Iron Workers Local Union No. 498      )
            Plaintiff,                )            Case No: 3:20 CV 50361
                                      )
               v.                     )
                                      )            Judge: Iain D. Johnston
Kujo, Inc.,                           )
                    Defendant.        )


                                     ORDER

       On 12/8/2020, Magistrate Judge Jensen held a hearing on the Plaintiff’s
motion for a default judgment, which had been served on the defendant, but the
defendant did not appear at the hearing. Based on proper service of the defendant,
the entry of default, service of the default judgment motion, and the defendant’s
failure to appear to oppose the motion, Judge Jensen entered a Report and
Recommendation that the motion for a default judgment be granted and that
damages be awarded in the total amount of $53,587.10 consisting of lost wages and
benefits owed under the Collective Bargaining Agreement, as determined by the
Joint Grievance Committee. [17] The defendant had until 12/22/2020 to object, but
never did. In the absence of any objection, and having reviewed the Report and
Recommendation, the Court accepts the recommendation and grants the motion for
a default judgment [12]. Damages are awarded in the total amount of
$53,587.10. Judgment shall enter. Civil case terminated.


Date: 12/23/2020                                   /s/ Iain D. Johnston
                                                   U.S. District Judge
